UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-2494


In re: CHARLES A. DAVIS,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                             (5:11-cr-00032-RLV-DSC-1)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles A. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles A. Davis petitions for a writ of mandamus setting aside his conviction and

sentence or directing the district court to set aside his conviction and sentence. We

conclude that Davis is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. South Carolina v. United States, 907
F.3d 742, 754 (4th Cir. 2018). Mandamus may not be used as a substitute for appeal. In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Davis is not available by way of mandamus. Accordingly, we

deny the petition for writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2